1                                               THE HONORABLE RICHARD A. JONES

2

3

4

5                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
6                                     AT SEATTLE

7
     FREHIWOT BRUCE,                                Case No.: 2:19-cv-00127-RAJ
8
                             Plaintiff,
9
                                                    STIPULATION AND ORDER
10   vs.                                            REMANDING CASE TO STATE
                                                    COURT
11   MARGARET M. STONE, et al.,

12                           Defendants.

13
                                           STIPULATION
14
            Plaintiff Frehiwot Bruce (“Ms. Bruce”) and Defendants American Family
15
     Mutual Insurance Company, S.I. (“American Family”) and Margaret M. Stone hereby
16
     stipulate as follows:
17
            A.     On October 11, 2018, Ms. Bruce, a Washington State citizen, commenced
18
     this action in King County Superior Court asserting claims against American Family
19
     for breach of contract and declaratory relief. See Dkt. No. 1-2.
20

21

22
      STIPULATION AND ORDER
23    REMANDING CASE TO STATE COURT - 1
      Case No.: 2:19-cv-00127-RAJ
1           B.       On December 18, 2018, Ms. Bruce filed her Verified Amended Complaint

2    asserting claims against Defendant Margaret M. Stone, a Washington State citizen. See
3    Dkt. No. 1-4.
4
            C.       On January 3, 2019, Plaintiff caused to be served a civil summons and
5
     complaint, captioned for the Superior Court of the State of Washington for King County,
6
     on the Office of the Insurance Commissioner, which served Defendant American
7
     Family on January 8, 2019. Dkt. No. 1-5, Ex. E.
8
            D.       On January 29, 2019, American Family removed the action to this Court.
9
     See Dkt. No. 1.
10

11
            E.       On January 30, 2019, Ms. Bruce advised American Family that Ms. Bruce

12   intended to file a motion to remand the action to state court.

13          F.       On February 5, 2019, counsel for Ms. Bruce, McKean J. Evans, and

14   counsel for American Family, Jeremy L. Muth, met and conferred via telephone.

15   During that telephone call, counsel for American Family agreed to stipulate to
16   remanding this action to state court.
17
            ///
18
            ///
19
            ///
20
            ///
21
            ///
22
      STIPULATION AND ORDER
23    REMANDING CASE TO STATE COURT - 2
      Case No.: 2:19-cv-00127-RAJ
1          WHEREFORE, the parties hereby stipulate and agree that this action be

2    remanded to state court pursuant to the subjoined order.
3    AGREED:
4
     Dated this 6th day of February, 2019.
5

6     /s/ McKean J. Evans                          /s/ Jeremy L. Muth_(via email consent)
      McKean J. Evans, WSBA #52750                 Jeremy L. Muth, WSBA #52055
7     PIVOTAL LAW GROUP, PLLC                      COLE | WATHEN | LEID | HALL, P.C.
      IBM Building, Suite 1217                     303 Battery Street
8     1200 5th Avenue                              Seattle, WA 98121-1419
      Seattle, WA 98101                            Tel: (206) 622-0494
9
      Tel: (206) 340-2008                          Fax: (206) 587-2476
10    Fax: (206) 340-1962                          jmuth@cwlhlaw.com
      mevans@pivotallawgroup.com                   Counsel for Defendants American Family
11    Counsel for Plaintiff Frehiwot Bruce         and Margaret Stone

12

13

14

15

16

17

18

19

20

21

22
      STIPULATION AND ORDER
23    REMANDING CASE TO STATE COURT - 3
      Case No.: 2:19-cv-00127-RAJ
1                                           ORDER

2          Based on the foregoing stipulation of the parties, and the Court otherwise finding
3    good cause, IT IS HEREBY
4
           ORDERED that the stipulation to remand to state court is GRANTED. The
5
     Clerk of Court shall immediately REMAND this matter to the Superior Court of the
6
     State of Washington for King County.
7
           DATED this 8th day of February, 2019.
8

9

10
                                                     A
                                                     The Honorable Richard A. Jones
11                                                   United States District Judge

12

13

14

15

16

17

18

19

20

21

22
     STIPULATION AND ORDER
23   REMANDING CASE TO STATE COURT - 4
     Case No.: 2:19-cv-00127-RAJ
